DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 20 July 2022. Claims 1-3 and 5-12 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-12 are presently pending in this application.
	Claims 1 and 4-11 have been found allowable and claims 2-3 and 12 are canceled based on the examiner’s amendment and examiner’s reasons for allowance below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The limitation of the "damping force applying device" having the generic placeholder of "device" and the functional language of "applies a damping force" as recited in lines 7-9 of claim 1. 
The limitation of the "vertical damping force applying device" having the generic placeholder of "device" and the functional language of "transmits damping" as recited in lines 7-9 of claim 8. 
The limitation of the "first damping force applying device" having the generic placeholder of "device" and the functional language of "transmits the damping" as recited in lines 4-6 of claim 9. 
The limitation of the "second damping force applying device" having the generic placeholder of "device" and the functional language of "transmits the damping" as recited in lines 7-9 of claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments, see the remarks filed 20 July 2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1 and 8 and the 35 U.S.C. 103 rejections of claims 1-2 and 6 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1 and 8 and the 35 U.S.C. 103 rejections of claims 1-2 and 6 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 29 July 2022.
The application has been amended as follows: 
In claim 1, in line 11 replace “apparatus” with --apparatus; and wherein the damping force applying device comprises: a rotary damper that changes a resistance magnitude according to a rotation speed; a magnetic clutch that controls whether to transmit the damping force applied to the shoulder rehabilitation apparatus in the direction opposite to the direction in which the force of the trainee is applied; a first coupler that connects the gravity compensating spring to a first shaft included within a spring shaft provided in the gravity compensation spring; a second coupler that is provided at a first side of the magnetic clutch and connects the first shaft and a second shaft; and a third coupler that connects the rotary damper and a third shaft connected to a second side of the magnetic clutch--.
Cancel claims 2-3.
In claim 4, in line 2 replace “claim 3” with --claim 1--.
In claim 8, in line 14 replace “apparatus” with --apparatus; wherein the vertical damping force applying device comprises: a rotary damper that changes a resistance magnitude according to a rotation speed; a first coupler that connects the gravity compensating spring to a first shaft included within a spring shaft provided in the gravity compensation spring; a second coupler that is provided at a first side of a magnetic clutch and connects the first shaft and a second shaft; and a third coupler that connects the rotary damper and a third shaft connected to a second side of the magnetic clutch--.
Cancel claim 12.
Reasons for Allowance
Claims 1 and 4-11 are allowed and claims 2-3 and 12 are canceled. The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A damping-adjustable shoulder joint tracking apparatus comprising: a gravity compensation spring” and “a damping force applying device” comprising “a rotary damper that changes a resistance magnitude according to a rotation speed; and a magnetic clutch that controls whether to transmit the damping force applied to the shoulder rehabilitation apparatus in the direction opposite to the direction in which the force of the trainee is applied”.
The closet prior art of record is Ogawa et al. (JP 2000279463 A). 
Ogawa discloses everything as claimed including the gravity compensation spring and the damping force applying device, but lacks a detailed description of the structure of the rotary damper, the magnetic clutch, the first coupler, the first shaft, the second coupler, the second shaft, the third coupler and the third shaft, as recited in amended claim 1, and any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Claim 8 recites similar limitations and is allowable for the above reasons. Therefore, claims 1 and 4-11 are allowable and claims 2-3 and 12 are canceled as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785